DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) claims 1-8, drawn to a first injection molding apparatus.
Group II, claim(s) 9, drawn to a method for injection molding.Group III, claim(s) 10, drawn to a second injection molding apparatus.Group IV, claim(s) 11-13, drawn to a second method for injection molding.The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I & II lack unity of invention because even though the inventions of these groups require the technical features of 
a first mold and a second mold that constitute a mold unit defining an elongate cavity;  
a gas vent formed in at least one of the first mold and the second mold
These technical feature are not a special technical feature as it does not make a contribution over the prior art in view of Sang-Jae Kim (US-2008-0,206,393, hereinafter Kim)
([0002] & [0003) teaches that generally, a mold device for forming includes two molds. The molds are filled with molten molding material at a high temperature and, thereafter, the molding material is cooled, thereby a product is formed in a desired shape. ([0003]) teaches that the drawings only show one mold of two molds of the mold device.
(Abstract) teaches a carbonized gas is continuously discharged along the parting surfaces through a continuous gas discharge circuit in a short time, without stagnating in the cavities. Preferably, the gas discharge circuit comprises a ventilation passage (70) which is formed on a first side of the parting surface (64) of the second mold (60)
Group I & III lack unity of invention because even though the inventions of these groups require the technical feature of 
A mold unit
A gas vent on the mold unit
These technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kim
([0002] & [0003) teaches that generally, a mold device for forming includes two molds. The molds are filled with molten molding material at a high temperature and, thereafter, the molding material is cooled, thereby a product is formed in a desired shape. ([0003]) teaches that the drawings only show one mold of two molds of the mold device.
(Abstract) teaches a carbonized gas is continuously discharged along the parting surfaces through a continuous gas discharge circuit in a short time, without stagnating in the cavities. Preferably, the gas discharge circuit comprises a ventilation passage (70) which is formed on a first side of the parting surface (64) of the second mold (60)
c.)  Group I & IV lack unity of invention because even though the inventions of these groups require the technical features of Kim, 
A mold unit
A gas vent on the mold unit
These technical features are not a special technical feature as it does not make a contribution over the prior art in view of Kim  
([0002] & [0003) teaches that generally, a mold device for forming includes two molds. The molds are filled with molten molding material at a high temperature and, thereafter, the molding material is cooled, thereby a product is formed in a desired shape. ([0003]) teaches that the drawings only show one mold of two molds of the mold device.
(Abstract) teaches a carbonized gas is continuously discharged along the parting surfaces through a continuous gas discharge circuit in a short time, without stagnating in the cavities. Preferably, the gas discharge circuit comprises a ventilation passage (70) which is formed on a first side of the parting surface (64) of the second mold (60)
Groups II & III lack unity of invention because even though the inventions of these groups require the technical feature of
A mold that constitute a mold unit defining an elongate cavity;  
A gas vent on the mold unit
these technical features are not a special technical feature as it does not make a contribution over the prior art in view of Kim. 
([0002] & [0003) teaches that generally, a mold device for forming includes two molds. The molds are filled with molten molding material at a high temperature and, thereafter, the molding material is cooled, thereby a product is formed in a desired shape. ([0003]) teaches that the drawings only show one mold of two molds of the mold device.
(Abstract) teaches a carbonized gas is continuously discharged along the parting surfaces through a continuous gas discharge circuit in a short time, without stagnating in the cavities. Preferably, the gas discharge circuit comprises a ventilation passage (70) which is formed on a first side of the parting surface (64) of the second mold (60)

Groups II & IV lack unity of invention because even though the inventions of these groups require the technical features of
a mold unit that defines an elongate cavity
a gas vent on the molding unit
these technical features are not a special technical feature as it does not make a contribution over the prior art in view of  Kim
([0002] & [0003) teaches that generally, a mold device for forming includes two molds. The molds are filled with molten molding material at a high temperature and, thereafter, the molding material is cooled, thereby a product is formed in a desired shape. ([0003]) teaches that the drawings only show one mold of two molds of the mold device.
(Abstract) teaches a carbonized gas is continuously discharged along the parting surfaces through a continuous gas discharge circuit in a short time, without stagnating in the cavities. Preferably, the gas discharge circuit comprises a ventilation passage (70) which is formed on a first side of the parting surface (64) of the second mold (60)

III & IV lack unity of invention because even though the inventions of these groups require the technical feature of 
a mold unit that define an elongate cavity having a shape that replicates the desired shape of the elongate product, 
an injection inlet port for the viscous material formed in one end of the cavity
an injection outlet port for the viscous material formed at another end of the cavity; and 
a gas vent extending generally linearly between a vicinity of the injection inlet port and a vicinity of the injection outlet port.
these technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kim
([0002] & [0003) teaches that generally, a mold device for forming includes two molds. The molds are filled with molten molding material at a high temperature and, thereafter, the molding material is cooled, thereby a product is formed in a desired shape. ([0003]) teaches that the drawings only show one mold of two molds of the mold device.
([0077]) teaches that the reason why the partition walls 65 are provided opposite the outlets of the runner R is that molding material may be injected through the runner R at ultra-high pressure. Highlighting, while not labeled, (Fig. 3) shows all the runners connecting to a central circle in the mold, this circular portion is understood to be representative of an inlet used to connect injection molding machine to the mold. 
([0075]) teaches that Here, as shown in the drawing, the partition walls 65 may be provided on a side of the parting surface 64, at which outlets of a runner R are positioned
(Abstract) teaches a carbonized gas is continuously discharged along the parting surfaces through a continuous gas discharge circuit in a short time, without stagnating in the cavities. Preferably, the gas discharge circuit comprises a ventilation 70) which is formed on a first side of the parting surface (64) of the second mold (60). Highlighting, that while no discrepancies are found regarding the position of the vent in respect to the injection inlet and outlet ports. The case law for the rearrangement of parts may be recited for any perceived inconsistencies, See (In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400 & In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975))
                                                                    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715